DETAILED ACTION
Allowable Subject Matter
1.    Claims 1-11 14-30, and 32-36   are allowed.
2.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 24, which include,
a device for visualizing an irido-corneal angle of an eye through a window of a patient interface configured to be placed on the eye, the device having   a locking mechanism associated with the optics structure and configured to enable fixation of the optics structure relative to the patient interface at various angular positions around a circumferential extent of the irido-corneal angle and  the locking mechanism comprises one or more of: a vacuum port coupled to a vacuum source that establishes a vacuum between surfaces of the optics structure and the patient interface and  a mechanical structure configured to engage a complimentary mechanical structure of the patient interface and  a magnetic structure coupled to a magnetic source that establishes a magnetic force between the magnetic structure and a magnetic structure of the patient interface, and a pneumatic element coupled to a pneumatic source and  the pneumatic element is configured to expand against a surface of the patient interface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/29/2022